Title: To Thomas Jefferson from Thomas Pinckney, 31 January 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 31st. Janry. 1793

Altho I write fully by the William Penn which will sail in a day or two for Philadelphia yet as I am informed that there is a Vessel in the Downs bound to New York I send this to Mr. Auldjo at Cowes to endeavor to get it on board in order to acknowledge the receipt of your favors of the 30th. of Decr. 1792 and 1st. Janry. 1793—to say that the contents of the first should receive due attention; but to inform you that I am prevented from obtaining the contents of the second by the loss of my Cypher, an accident for which I can not account. I took the precaution in order to secure such of my Papers as ought to be kept secret to put them into a heavy desk which could not easily be removed and had a patent lock put on the drawer, which the Mechanics here assert can not be picked, and the Key I have never intrusted to any person; notwithstanding which this paper is gone and I have in vain bewildered myself with conjectures to account for it. I have had no servant whom I have discovered to be guilty of other thefts; indeed this does not appear to have been taken by a common thief because I have always kept money both in bank bills and coin in the same drawer, none of which I have missed; neither has it much the appearance of being taken by a person employed particularly for the purpose of purloining papers of consequence as my instructions and indeed all my papers which require any degree of secrecy were there and still remain untouched. The only way in which I think it possible that I can myself have put it out of the way is that when I was making up Mr.  B’s dispatches his cypher being with mine I may have inclosed both together to him. Of this however I may not get any immediate account as I have only received one letter from him by post dated at Cadiz 25th. Decr. 1792 in which he mentions that great attention should be paid to what I had written. I need not, Sir, perplex you as I have myself with any farther conjectures on this accident, nor describe the anxiety I suffer lest beneficial measures may be thereby retarded. I do not think either of your last favors has been opened. They were secured by a single wafer which I conceive the safest way; at least it is easier to discover when letters fastened in that mode have been opened than those secured in any other way. I purpose immediately to inform Mr. Morris of this circumstance, requesting him to communicate by a confidential conveyance any thing he may have received or shall receive from home which he may judge it at all important for me to be acquainted with. The danger of this cypher having fallen into improper hands is obviously so great that you will doubt less send a different one by the first safe opportunity and it will be necessary to transmit a copy of the old one unless you send duplicates written in the new Cypher, of yours of the 1st. Janry. and of any other you may in the mean time write in the former. Mr. de Chavelin has been cavalierly ordered away since the execution of the late King and immediate war seems almost inevitable and yet a doubt still remains on this subject. Before the next packet sails this doubt will either be strengthened or removed. With the utmost respect I remain Dear Sir Your faithful & obedient Servant

Thomas Pinckney

